Citation Nr: 0426749	
Decision Date: 09/27/04    Archive Date: 10/06/04

DOCKET NO.  00-09 391A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for a cardiovascular 
disorder other than hypertension and characterized as cardiac 
syncope.  

2.  Entitlement to service connection for osteoarthritis of 
both hips.  

3.  Entitlement to service connection for osteoarthritis of 
the left shoulder.  

4.  Entitlement to service connection for a right hand 
disability.  

5.  Whether new and material evidence has been received 
sufficient to reopen a claim of entitlement to service 
connection for hypertension.  

6.  Entitlement to service connection for a low back 
disability.  

7.  Entitlement to service connection for a psychiatric 
disorder.  

8.  Entitlement to a total disability rating based on 
individual unemployability.  

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


INTRODUCTION

The veteran had active service from April 1975 to July 1981.  
In an April 1984 administrative decision, the Department of 
Veterans Affairs Regional Office (RO) in Montgomery, Alabama 
determined that the veteran was absent without leave (AWOL) 
for a continuous period of over 180 days during his second 
period of active military duty.  It was held that the 
veteran's second period of service was terminated under 
conditions which preclude the payment of VA benefits and that 
he is not eligible for treatment at a VA Medical Center 
(VAMC) under Chapter 17 or Title 38 of the United States 
Code.  

In a subsequent administrative decision dated in June 1987, 
the Montgomery RO noted that, since the prior administrative 
determination in April 1984, further evidence had been 
received.  Such additional information supported the 
conclusion that the veteran had "honest, faithful, and 
meritorious service from April 30, 1975 to April 30, 1978" 
and was, therefore, eligible for VA benefits for this period 
of service.  The Montgomery RO also explained that its June 
1987 administrative decision does not affect the veteran's 
entitlement to benefits based on his period of service from 
"May 1, 1977 to July 24, 1981."  As the Montgomery RO had 
explained in a July 1999 rating action in which the agency 
was adjudicating a service connection claim, the evidence of 
record must show that the claimed disability was incurred in, 
or aggravated by, the veteran's period of service from 
April 30, 1975 to April 30, 1978.  The RO had reiterated that 
the veteran's other than honorable discharge from his 
subsequent service was a bar to VA benefits for any 
disability incurred in that period of military duty.  

The current matter comes before the Board of Veterans' 
Appeals on appeal from two rating actions.  Specifically, by 
a March 2000 rating action, the Montgomery RO denied the 
issue of entitlement to service connection for a psychiatric 
disorder characterized as an adjustment reaction.  
Additionally, by a July 2001 rating action, the Montgomery RO 
denied the claims of entitlement to service connection for a 
cardiovascular disorder characterized as cardiac syncope, 
osteoarthritis of both hips, osteoarthritis of the left 
shoulder, a total disability rating based on individual 
unemployability, a right hand disability, and a low back 
disability.  Also by this rating action, the RO confirmed the 
previous denial of service connection for hypertension.  

In August 2001, the veteran informed the Montgomery RO that 
he had moved to Murfreesboro, Tennessee and requested that 
his claims folder be transferred to the Nashville RO.  
Several days later in August 2001, the Montgomery RO 
permanently transferred the veteran's claims folder to the RO 
in Nashville, Tennessee.  

The claims for service connection for a psychiatric disorder 
and a right hand disability, will be addressed in the Remand 
portion of this decision.  


FINDINGS OF FACT

1.  In written correspondence dated in April 2004, the 
veteran withdrew his appeal of his claims for service 
connection for a cardiovascular disorder other than 
hypertension and characterized as cardiac syncope, 
osteoarthritis of both hips, and osteoarthritis of his left 
shoulder and for a total disability rating based on 
individual unemployability.  

2.  In a July 1999 rating action, the RO in Montgomery, 
Alabama denied service connection for hypertension.  
Following receipt of notification of the decision, the 
veteran did not submit a notice of disagreement with the 
denial of this claim.  

3.  The evidence received since the Montgomery RO's July 1999 
denial of service connection for hypertension is cumulative 
or redundant and is not so significant that it must be 
considered in order to fairly decide the merits of the claim 
for service connection for hypertension.  

4.  The veteran does not have a diagnosed chronic low back 
disability that is related to his period of active duty.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a Substantive Appeal, to 
include the issues of entitlement to service connection for a 
cardiovascular disorder other than hypertension and 
characterized as cardiac syncope, osteoarthritis of both 
hips, and osteoarthritis of the left shoulder and entitlement 
to a total disability rating based on individual 
unemployability, by the veteran have been met.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2003).  

2.  The Montgomery RO's July 1999 denial of service 
connection for hypertension is final.  38 U.S.C. § 7105 (West 
1981); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1999); currently 
38 U.S.C.A. § 7105 (West 2002) and 38 C.F.R. §§ 3.104, 
20.302, 20.1103 (2003).  

3.  The evidence received since the Montgomery RO's July 1999 
determination is not new and material, and the claim for 
service connection for hypertension is not reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) 
(effective prior to August 29, 2001).  

4.  A chronic low back disability was not incurred in, or 
aggravated by, active military duty.  38 U.S.C.A. §§ 1110, 
1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Withdrawn claims

The veteran perfected appeals from a July 2001 rating 
decision that denied his claims of entitlement to service 
connection for a cardiovascular disorder other than 
hypertension and characterized as cardiac syncope, 
osteoarthritis of both hips, and osteoarthritis of his left 
shoulder and entitlement to a total disability rating based 
on individual unemployability.  In written correspondence 
dated in April 2004, the veteran indicated that he was 
withdrawing these issues from appellate consideration.  An 
appeal may be withdrawn in writing at any time before the 
Board renders a decision.  38 C.F.R. § 20.204(b) (2003).  
Once the veteran withdrew these issues, there remained no 
allegations of error of fact or law for appellate 
consideration.  The Board does not have jurisdiction to 
review these issues on appeal and they are dismissed.  38 
U.S.C.A. § 7105(d)(5) (West 2002).

II.  VCAA

By letters dated in May 2003 and August 2003 in the present 
case, the RO advised the veteran of the enactment of the 
VCAA.  Specifically, the veteran was informed that VA would 
make reasonable efforts to help him get the evidence 
necessary to substantiate his service connection claims, but 
that he must provide enough information so that VA could 
request any relevant records.  Further, the veteran has been 
advised of the evidence received and was asked to provide 
authorization for the release of any additional private 
medical records.  The veteran was specifically asked to 
identify any additional information or evidence that he 
wanted VA to try and obtain.  Importantly, in December 2003, 
the veteran responded that he had no additional evidence to 
submit.  

The July 2001 rating decision and the October 2002 SOC, as 
well as the November 2003 SSOC notified the veteran of the 
relevant laws and regulations and of the evidence necessary 
to substantiate his service connection claims.  In 
particular, the November 2003 SSOC specifically set forth the 
regulations pertaining to VA's duty to assist (thus notifying 
the veteran of his and VA's respective obligations to obtain 
different types of evidence in his service connection claims) 
and also included the relevant laws and regulations 
concerning the adjudication of service connection claims.  
Furthermore, these documents advised the veteran of the 
evidence of record, adjudicative actions taken, and reasons 
and bases for denial.  

Moreover, throughout the current appeal, the RO has made 
attempts to obtain records of treatment identified by the 
veteran, and all available evidence has been associated with 
the claims folder.  In addition, the veteran has been 
accorded pertinent VA examinations during the current appeal.  
Accordingly, the Board finds that VA has satisfied its duty 
to notify and to assist pursuant to the VCAA with regard to 
the veteran's service connection claims.  See 38 U.S.C.A. §§ 
5102 and 5103 (West 2002); 38 C.F.R. § 3.159(b) (2003); 
Pelegrini v. Principi, No. 01-944 (U.S. Vet. App. June 24, 
2004) (Pelegrini II); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

III.  Whether New And Material Evidence Has Been Received 
Sufficient To Reopen A Previously Denied Claim For Service 
Connection For Hypertension

Initially, by a July 1999 rating action, the Montgomery RO 
denied the issue of entitlement to service connection for 
hypertension.  According to the relevant evidence available 
at that time, during service and specifically in December 
1975 when the veteran had sought treatment for complaints of 
abdominal pain and nausea as well as increasing frequency of 
urination and burning on urination, he was found to have a 
blood pressure reading of 156/118.  Repeat blood pressure 
readings taken while the veteran was lying and sitting was 
determined to be 140/104.  The examiner assessed possible 
increased blood pressure.  At a follow-up treatment session 
one month later in January 1976, the veteran was found to 
have a blood pressure reading of 110/64.  

Relevant private post-service medical records reflect 
treatment for, and evaluation of, hypertension on several 
occasions between June 1995 and July 1998.  Specifically, at 
a June 1998 private outpatient treatment session, the veteran 
reported that he had been diagnosed with hypertension five 
years earlier.  

In the July 1999 rating action, the Montgomery RO considered 
the relevant service, and post service, medical records.  In 
particular, the Montgomery RO determined that the 
preponderance of the competent evidence of record did not 
support a finding of hypertension associated with the 
veteran's active military duty.  As such, the Montgomery RO 
denied service connection for hypertension.  Two weeks later 
in July 1999, the Montgomery RO notified the veteran of the 
denial of his claim for service connection for hypertension.  
The veteran did not initiate an appeal of the denial of his 
hypertension claim.  Consequently, the Montgomery RO's July 
1999 denial of service connection for hypertension is final.  
See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 20.302, 20.1103.  

The veteran may reopen his claim by submitting new and 
material evidence.  38 C.F.R. § 3.156(a) (effective prior to 
August 29, 2001).  New and material evidence is defined as 
evidence not previously submitted to agency decisionmakers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (effective prior to August 29, 2001).  
See also, Hodge v. West, 155 F.3d 1356, 1359 (Fed. Cir. 
1998).  In deciding the issue of whether newly received 
evidence is "new and material," the credibility of the 
evidence must be presumed.  Justus v. Principi, 3 Vet. 
App. 510, 512, 513 (1992).  

The Board acknowledges that the regulation regarding new and 
material evidence was recently amended.  See 38 C.F.R. § 
3.156(a) (2003).  This amendment to 38 C.F.R. § 3.156(a) 
applies only to claims to reopen a finally decided claim 
received on or after August 29, 2001.  The veteran's request 
to reopen his claim of entitlement to service connection for 
hypertension was filed prior to that date.  Therefore, the 
amended regulation does not apply.  

Additional evidence received since the prior final denial of 
service connection for hypertension in July 1999 includes 
records of periodic treatment for, and evaluation of 
hypertension between May 1999 and August 2002.  Specifically, 
in May 2000, the veteran reported having at least a 14-year 
history of poorly controlled hypertension.  Also, at a VA 
general medical examination conducted in March 2001, the 
veteran asserted that he was first diagnosed with 
hypertension during service but did not receive treatment for 
the disorder until 1999.  The examiner diagnosed hypertension 
which was not well controlled.  Moreover, an August 2002 VA 
medical report includes the notation that the veteran has a 
"[h]istory of longstanding essential hypertension."  

Importantly, the additional evidence does not reflect the 
presence of hypertension in service or include a nexus 
opinion relating current disability to service.  There are 
additional diagnoses of hypertension, but the diagnosis of 
hypertension was established by evidence previously of 
record.  The additional medical history provided by the 
veteran relating hypertension to service is cumulative to 
previous claims that hypertension had its onset in service.  
Significantly, the additional evidence does not bear directly 
and substantially upon the specific matter under 
consideration, is either cumulative or redundant, and, is not 
so significant that it must be considered in order to decide 
fairly the merits of the claim for service connection for 
hypertension.  See, 38 C.F.R. § 3.156(a) (effective prior to 
August 29, 2001).  

Accordingly, the Board concludes that the additional evidence 
received since the final denial of service connection for 
hypertension in July 1999 is not new and material, as 
contemplated by the pertinent law and regulations.  As such, 
this additional evidence does not serve as a basis to reopen 
the veteran's claim for service connection for hypertension.  
See, 38 U.S.C.A. § 5108 and 38 C.F.R. § 3.156(a) (effective 
prior to August 29, 2001).  



IV.  Service Connection For A Low Back Disability

According to the service medical records for the period dated 
from April 30, 1975 to April 30, 1978, the veteran fell while 
ascending stairs in January 1976.  Following the fall, he 
sought treatment for complaints of marked pain at his 
lumbosacral junction.  A physical examination demonstrated 
tenderness at the lumbosacral junction.  X-rays taken of his 
lumbosacral spine were normal.  In the following month, he 
sought treatment for complaints of muscle spasm in his lower 
back.  Follow-up treatment sessions completed on a monthly 
basis between March and June 1976 included impressions of 
mechanical low back pain, chronic low back pain, low back 
pain with soft tissue trauma, lumbosacral strain, and a 
possible muscle strain.  

Medical reports from the veteran's subsequent period of 
service reflect complaints of back pain in July 1978.  In 
October 1978, the veteran was treated for muscle strain/spasm 
of his back.  

Relevant post-service medical records reflect treatment for, 
and evaluation of, low back problems, including muscle spasm 
and low back pain between June 1998 and October 2002.  
Specifically, although X-rays taken of the veteran's 
lumbosacral spine in January 2000 showed minor degenerative 
changes at L5-S1, follow-up radiographic films taken of his 
lumbosacral spine in March 2001 were negative.  

Furthermore, at a private evaluation completed in May 2000, 
the veteran explained that, while at work, he had fallen from 
a ladder five feet to the ground and injured his low back.  
In March 2001, the veteran underwent a VA spine examination 
which provided negative radiographic films of his lumbosacral 
spine.  Also in the report of this evaluation, the examiner 
noted that the veteran's service medical records reflected 
back treatment after falling down stairs.  Following a 
physical examination, the examiner diagnosed arthralgia of 
the lumbosacral spine with loss of function due to pain.  
Subsequent VA medical records dated in August and October 
2002 reflect assessments of lumbago.  

Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  
Service connection may also be granted for any disease 
diagnosed after discharge when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2003).  

The Board acknowledges the veteran's contentions that the 
in-service injury that he sustained to his low back has 
resulted in a chronic low back disability.  See, e.g., 
2003 T. at 8-12 and 2004 T. at 12-18.  Significantly, 
however, the competent evidence of record does not support 
these assertions.  

In this regard, the Board acknowledges that the service 
medical records from the veteran's period of active service 
from April 30, 1975 to April 30, 1978 reflect treatment for 
low back pain and muscle spasm between January and June 1976 
after having fallen while ascending stairs.  Pertinent 
impressions included mechanical low back pain, chronic low 
back pain, low back pain with soft tissue trauma, lumbosacral 
strain, and a possible muscle strain.  

However, X-rays taken of the veteran's lumbosacral spine in 
January 1976 were normal.  Although post-service X-rays taken 
of his lumbosacral spine in January 2000 showed minor 
degenerative changes at L5-S1, follow-up radiographic films 
taken of his lumbosacral spine in March 2001 were negative.  
The fact remains that the most recent diagnoses given for the 
veteran's low back problems has been arthralgia of the 
lumbosacral spine (at the March 2001 VA spine examination) 
and lumbago (according to VA medical records dated in August 
and October 2002).  

Arthralgia is severe pain in a joint and lumbago is pain in 
the back.  See Stedman's Medical Dictionary 149, 998 (26th 
ed. 1995).  However pain is not analogous to disability.  See 
Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), appeal 
dismissed in part, and vacated and remanded in part sub nom. 
Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001) 
(the claimant was seeking service connection for a neck 
disability and an increased rating for a low back disability.  
On the issue of service connection, the Court held that pain 
alone without a diagnosed or identifiable underlying malady 
or condition did not constitute a disability for which 
service connection may be granted.  Subsequently, the Federal 
Circuit dismissed the issue of service connection stating it 
was precluded from reviewing the factual determinations of 
the Board or the Court.)  

Consequently, the Board must conclude that the pertinent 
medical records contained in the veteran's claims folder do 
not provide competent evidence of a diagnosed low back 
disability.  Without competent evidence of a diagnosed low 
back disability associated with active duty, service 
connection cannot be granted.  In the present case, 
therefore, the preponderance of the evidence is, therefore, 
against the veteran's claim for service connection for a low 
back disability, and the reasonable doubt doctrine is not for 
application.  See, 38 U.S.C.A. § 5107(b) (West 2002).  

The Board declines to obtain a medical nexus opinion with 
respect to the claim for service connection for a low back 
disability because there is no evidence of a current chronic 
disability.  Thus, there is no true indication that any 
pertinent disability is associated with service.  See Charles 
v. Principi, 16 Vet. App. 370 (2002).  The duty to assist is 
not invoked, even under Charles, where "no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim."  See also, 38 USCA 5103A(a)(2).  


ORDER

The issue of entitlement to service connection for a 
cardiovascular disorder other than hypertension and 
characterized as cardiac syncope is dismissed.  

The issue of entitlement to service connection for 
osteoarthritis of both hips is dismissed.  

The issue of entitlement to service connection for 
osteoarthritis of his left shoulder is dismissed.  

The issue of entitlement to a total disability rating based 
on individual unemployability is dismissed.  

New and material evidence not having been received to reopen 
the previously denied claim of entitlement to service 
connection for hypertension, the application to reopen is 
denied.  

The claim of entitlement to service connection for a low back 
disability is denied.  


REMAND

The veteran has asserted that the in-service injury that he 
sustained to his right hand has resulted in a chronic 
disability of this extremity.  See, e.g., 2003 T. at 7-8, 14 
and 2004 T. at 15-16, 18-19.  In this regard, the Board 
acknowledges that the service medical records for the period 
dated from April 30, 1975 to April 30, 1978 indicate that the 
veteran smashed his right hand into a door in April 1977, 
when he tried to punch someone.  X-rays taken of this 
extremity at that time were normal.  A splint, including 
dressing with bacitracin on the fingers, was applied.  

Medical reports from the veteran's subsequent period of 
service reflect treatment for pain and swelling in his right 
hand in May 1979.  He reported that a blastshield had fallen 
on his right hand.  X-rays taken of this extremity were 
within normal limits.  

Thereafter, in March 2001, the veteran reported for a VA 
hand, thumb, and fingers examination.  At that time, he 
denied any relevant injury.  The examiner did not conduct a 
physical examination.  The veteran reiterated his denial of a 
right hand injury at VA joints and spine examinations which 
were conducted on the same day in March 2001 as the VA hand, 
thumb, and fingers evaluation.  

However, due to complaints of right hand numbness, the 
veteran underwent neurological testing in April 2001.  These 
tests resulted in findings of moderately severe right carpal 
tunnel syndrome affecting sensory and motor fibers.  
Additional medical reports subsequently dated from November 
2001 to May 2002 confirm this diagnosis.  The veteran has not 
been accorded a VA examination after the diagnosis of carpal 
tunnel syndrome of his right hand.  

In view of the in-service evidence of treatment for a right 
hand injury in April 1977, the post-service diagnosis of 
moderately severe right carpal tunnel syndrome, as well as 
the absence of a VA examination after this recent diagnosis, 
the Board concludes that a remand of the veteran's claim for 
service connection for a right hand disability is necessary 

Additionally, the Board notes that, at the personal hearing 
conducted before a hearing officer at the RO in January 2003, 
the veteran testified that a physician had told him that the 
in-service injury to his right hand may have injured a nerve 
in that extremity and, thus, may have resulted in the current 
finding of carpal tunnel syndrome of his right hand.  2003 T. 
at 7-8.  According to the veteran's testimony, the doctor 
could not express this opinion with total certainty.  2003 T. 
at 8.  A record providing such a medical opinion is not 
included in the veteran's claims folder.  On remand, 
therefore, the RO should attempt to obtain, and to associate 
with the veteran's claims folder, copies of records of 
relevant treatment which may also include such a medical 
opinion.  

The veteran has also asserted that his currently diagnosed 
depression began during his active military duty.  October 
2000 hearing transcript (2000 T.) at 1-9 and 2004 T. at 4-10, 
19-20.  In this regard, the Board acknowledges that the 
service medical records for the period dated from April 30, 
1975 to April 30, 1978 indicate that the veteran received 
treatment, in April 1977, for complaints of a headache in his 
left temporal area while playing sports and for having gone 
"crazy . . . [and] tearing off his shirt . . . [and 
exhibiting] muscular tremors."  Fellow soldiers who had seen 
the veteran at that time had described him as having "a 
nervous breakdown."  At the treatment session, the veteran 
discussed marital problems but denied taking any medications, 
including drugs.  A neurological examination was normal.  

Medical reports from the remainder of the veteran's service 
reflect treatment for hyperventilation as a response to 
frustrated rage in July 1978; an acute situational reaction 
(depression) including alcohol abuse and a suicide gesture in 
January 1979; an adjustment reaction to adult life, an 
explosive personality, and a syncopal episode in February 
1979; as well as alcohol abuse and agitation in August 1979.  
A mental status evaluation completed in June 1981 
demonstrated normal behavior, full alertness, full 
orientation, an unremarkable mood or affect, a clear thinking 
process, a normal thought content, and good memory.  The 
examiner concluded that the veteran was mentally responsible 
and had the mental capacity to understand and to participate 
in proceedings.  

Relevant VA and private medical records reflect treatment 
for, and evaluation of, a psychiatric disorder characterized 
as anxiety, an adjustment disorder, and depression on 
multiple occasions between May 1999 and October 2002.  At the 
VA general medical examination conducted in March 2001, the 
veteran stated that his major complaint was depression.  
Specifically, he asserted that, during service, he was 
attacked by fellow soldiers and sustained knife wounds to his 
chest and that, since that time, he has experienced 
intermittent depression.  The examiner diagnosed, in 
pertinent part, major depression.  Importantly, however, the 
examiner did not provide a medical opinion as to the etiology 
of the veteran's major depression.  

In view of the evidence of the veteran's treatment for what 
witnesses described as "a nervous breakdown" in April 1977 
during his honorable period of active military duty; the 
post-service diagnoses of anxiety, an adjustment disorder, 
and depression; as well as the absence of a VA examination 
which provides a medical opinion concerning the etiology of 
the veteran's currently diagnosed psychiatric disorder, the 
Board concludes that a remand of the veteran's claim for 
service connection for a psychiatric disability is necessary.  

Accordingly, further appellate consideration will be deferred 
and this case is REMANDED for the following actions:

1.  The RO should ask the veteran to 
provide a list (including dates and 
locations) of all health care providers 
who rendered right hand and psychiatric 
treatment to him since April 1978.  The 
Board is particularly interested in 
records of treatment that the veteran may 
have received from a physician who has 
asserted that the in-service injury to 
his right hand may have injured a nerve 
in that extremity and, thus, may have 
resulted in the current finding of carpal 
tunnel syndrome of his right hand.  
2003 T. at 7-8.  After furnishing the 
veteran the appropriate release forms 
where necessary, the RO should obtain the 
complete clinical records from each 
health care provider identified by the 
veteran.  

2.  The RO should make arrangements with 
the appropriate VA medical facility for 
the veteran to be afforded a VA 
examination to determine the nature, 
extent, and etiology of any right hand 
disability, including carpal tunnel 
syndrome.  The claims folder must be made 
available to the examiner in conjunction 
with the examination.  All indicated 
tests should be conducted.  

If right hand disability is found, the 
examiner should express an opinion as to 
whether it is more likely, less likely or 
as likely as not related to, or caused 
by, the veteran's active military duty 
from April 30, 1975 to April 30, 1978 
(including the in-service episode of 
treatment for a right hand injury in 
April 1977).  A complete explanation for 
any conclusions reached would be helpful 
in adjudicating the claim.  

3.  The RO should make arrangements with 
the appropriate VA medical facility for 
the veteran to be afforded a VA 
examination to determine the nature, 
extent, and etiology of any psychiatric 
disability that he may have.  The claims 
folder must be made available to the 
examiner in conjunction with the 
examination.  All indicated tests should 
be conducted.  

If a psychiatric disorder is found on 
examination, the examiner should express 
an opinion as to whether it is more 
likely, less likely or as likely as not 
that such a disability is in any way 
related to, or caused by, the veteran's 
active military duty from April 30, 1975 
to April 30, 1978 (including the 
in-service episode of neuropsychiatric 
treatment in April 1977).  A complete 
explanation for any conclusions reached 
would be helpful in adjudicating the 
claim.  

4.  The RO should re-adjudicate the 
issues of entitlement to service 
connection for hypertension, a right hand 
disability, and a psychiatric disorder.  
If the decisions remain in any way 
adverse to the veteran, he and his 
representative should be provided with a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include the applicable 
law and regulations considered pertinent 
to the issues on appeal as well as a 
summary of the evidence of record.  An 
appropriate period of time should be 
allowed for response.  

Thereafter, the case should be returned to the Board, if in 
order.  This appeal is remanded to the RO via the Appeals 
Management Center in Washington, DC.  No action is required 
of the veteran until he is notified by the RO.  The veteran 
has the right to submit additional evidence and argument on 
the matters that the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).  



	                     
______________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



